ON APPELLANT’S MOTION FOR REHEARING
DICE, Commissioner.
Appellant insists that the evidence is insufficient to sustain the conviction because it fails to show he had knowledge that the check in question was forged, which is an essential element of the offense of passing a forged instrument.
The facts as set out in our original opinion show that the check in question was delivered to appellant by the bank president, J. E. Hill, with instructions that he obtain Mrs. Williams’s signature thereon, and that some hour and a half later appellant appeared at the bank with the check purportedly signed by “Mrs. D. C. Williams” and cashed the same. Mrs. Williams positively denied that she signed the check. Appellant swore that she did sign it. The jury by their verdict resolved the dispute in the testimony against appellant, and the evidence is sufficient to sustain their finding that appellant knew the instrument was forged. See: Blount v. State, 138 Tex.Cr.R. 539, 137 S.W.2d 1028, and Long v. State, Tex.Cr.App., 319 S.W.2d 103.
We have again considered appellant’s contention that the court erred in admitting State’s Exhibit No. 2 in evidence over his objection that the checks introduced injected religion in the case. While some of the checks which were signed by Mrs. Williams were made payable to religious organizations, some were made payable to private individuals. The checks, as stated in our original opinion, were admissible to serve as a comparison in determining the issue of whether the check in question was a forgery. We again overrule the contention.
The motion for rehearing is overruled.
Opinion approved by the Court.